— Appeal from a judgment of the Supreme Court at Special Term (Kuhnen, J.), entered December 10, 1982 in Broome County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, for reinstatement as a teacher with all lost remuneration and economic benefits. Petitioner, a tenured English teacher, was discharged by respondent Whitney Point Central School District for failing to complete six credit hours of course work in the area of diagnostic and/or remedial reading, a contractual condition of his employment. On June 30, 1982, petitioner’s teachers’ association filed a grievance on his behalf. On August 31, 1982, petitioner commenced the instant CPLR article 78 proceeding, alleging that he could not be terminated without a hearing pursuant to section 3020-a of the Education Law and seeking reinstatement and back pay. Special Term granted his petition holding, inter alia, that the collective bargaining agreement between respondent school district and its employee teachers did not waive petitioner’s rights under section 3020-a. Respondent appealed. Subsequently, however, the parties reached a settlement allowing *641petitioner to resume his teaching position. Since it is undisputed that the determination of this appeal will have no effect on petitioner’s rights as a tenured teacher employed by respondents, the appeal should be dismissed as moot (Matter ofHearst Corp. v Clyne, 50 NY2d 707, 713). Furthermore, this case is “not of the class that should be preserved as an exception to the mootness doctrine” (id., at p 715), since there is no showing that if this issue were to arise again between other parties it could not be resolved through the regular appellate process in a CPLR article 78 proceeding or possibly in a declaratory judgment action under CPLR 3001. This is not the type of issue which typically evades review (id.)-, rather, the settlement between the parties, a resolution entirely of their own making, has mooted it. Appeal dismissed, as moot, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.